DETAILED ACTION
Acknowledgements
This Office Action is in reply to Applicant’s response filed 23 March 2021 (“Response”).  
Claims 1–21 are currently pending and have been examined.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The Information Disclosure Statements filed 24 March 2021 have been considered. Initialed copies of the Form 1449 are enclosed herewith.
Claim Rejections - 35 U.S.C. § 101
35 U.S.C. § 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1–21 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.
Regarding claims 1–21. As discussed in MPEP § 2106 as revised by the 2019 Revised Patent Subject Matter Eligibility Guidance (“2019 PEG”), when considering subject matter eligibility under 35 U.S.C. § 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter (i.e., Step 1). If the claim does fall within one of the statutory categories, it must then be determined whether the claim recites a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea) (i.e., Step 2A.1) and whether the exception is integrated into a practical application (i.e., Step 2A.2). With respect to Step 2A.1, the 2019 PEG extracts and 1 Elements that are not indicative of integration into a practical application are discussed in MPEP § 2106.05(f), (g), and (h).2 If the exception is not integrated into a practical application, the claim is found to be directed to the exception. It must then be determined whether the claim otherwise contains any additional elements or combination of additional elements sufficient to ensure that the claim recites an inventive concept, i.e., amounts to significantly more than the exception itself (i.e., Step 2B). Revised Step 2A overlaps with Step 2B, and thus, many of the considerations need not be reevaluated in Step 2B because the answer will be the same. However, a conclusion under revised Step 2A that an additional element was insignificant extra-solution activity should be reevaluated in Step 2B to determine if the element(s) are well-understood, routine, and conventional in the relevant field as discussed in MPEP § 2106.05(d).3
In the present application, claims 1–6 and 19 are directed to a machine (i.e., computing system); claims 7–12 and 20 are directed to a process (i.e., method); and claims 13–18 and 21 are directed to an article (e.g., non-transitory machine readable medium). Thus, the eligibility analysis proceeds to Step 2A.1. 
independent claim 1 have been denoted with letters by the Examiner for easy reference. The limitations of claim 1 that define an abstract idea are identified in bold below:
A computer implemented system for managing digital rights pertaining to 3D printing of a 3D digital model or object, the system including:
a database including a plurality of 3D printing service providers;
a processor-implemented computing device that implements a 3D printing platform in a federated network of 3D printing service providers, the platform further comprising:
a processor-implemented transaction unit;
a processor-implemented consumer unit;
a processor-implemented digital rights authorization unit; and
a memory storing instructions for the processor-implemented units to act cooperatively to perform operations comprising:
publishing on a user interface a pre-authorization for printing the 3D digital model or object granted by an owner of digital rights associated with the 3D digital model or object;
receiving a request for a 3D printing task at the  user interface, the request including a selection of the pre-authorized 3D digital model or object from a plurality of 3D digital models or objects listed independently of the plurality of 3D service providers;
in response to receiving the request for a 3D printing task, ranking the plurality of 3D printing service providers based on a 3D printing identifier metric, the 3D printing identifier metric including:
a 3D printing quality metric;  a 3D digital model type;
listing at the user interface, in response to receiving the request for the 3D printing task at the user interface, the plurality of 3D printing service providers based on the ranking;
receiving a selection of a preferred 3D printing service provider to form the 3D digital model from the ranked plurality of 3D printing service providers, the selection of the 3D printing service provider to form the 3D digital model being independent of attributes of the 3D digital model or object ;
storing or accessing an authorized version of the independently selected 3D digital model or object, the authorized version having a design fingerprint encrypted therein; and
transmitting to the preferred 3D printing service provider, printing instructions, the printing instructions causing a component of the 3D printing server provider to form the authorized 3D digital model or object at a 3D printing facility based on the received request for a 3D printing task, such that the preferred 3D printing service provider forms the 3D digital model according to the 3D printing quality metric and the 3D digital model type.
Claim 1 recites an approach to managing digital rights for a printable asset that includes a database of service providers (A, B) in which a rights owner can pre-authorize the printing of assets (H) and a request can be made to print pre-authorized assets or other assets (I). In response to the request, the claim uses information in the database to rank service providers according to one or more metrics (J, K) and the requester then selects a service provider to provide the service (M), after which the selected printable asset information is stored and transmitted to the service provider (N, O). The highlighted portions comprise a substantial part of claim 1 and recite activities that normally occur in the course of a customer with a need (e.g., printing) seeking a vendor who can provide a suitable good or service (e.g., printing) and information is exchanged (e.g., name, address, phone number, schematics, specifications) to facilitate the transaction. The highlighted portions of claim 1 above recite an advertising, marketing, or sales activity performed within a transaction having both commercial and legal (i.e., intellectual property protection) aspects. Because these limitations describe a commercial or legal interaction involving advertising and sale of services for printing intellectual property protected assets, the claim is found to recite an abstract idea under the grouping “certain methods of organizing human activity.” 
The “3D printing service” in the claim does not limit the abstract idea as it merely describes the nature of the good or service. Furthermore, the role of any digital rights protection or management is not only de minimus (i.e., the 3D digital model or object selected for printing is not required to be the model or object pre-authorized by the owner) but is itself tied up in the 
The judicial exception is not integrated into a practical application. In claim 1, the additional elements or combination of elements other than the abstract idea include a computer; processor-implemented computing device, transaction unit, consumer unit, and digital rights authorization unit; a memory; a user interface and the 3D digital model or object being printed. The computer and processor-implemented elements are, in spite of having specific names, recited at a high level of generality an only generally linked to performance of the activities in the abstract idea in bold above. This is effectively adding the words “apply it” with the abstract idea. The element of “the 3D digital model or object being printed accordingly” is an insignificant post-solution step that is only nominally or tangentially related to managing digital rights during a commercial transaction. In other words, although the pre-authorization or selection that occurs when performing the abstract idea might impact whether the model can be printed, whether the model is printed has no impact on whether or how the pre-authorization, selection, ranking, storing, or transmitting occur. Moreover, while the claim recites “3D” printing, there is nothing in the claim that requires, relies upon, or changes based on the printing being “3D” versus “2D,” additive, digital, or any other variation of printing, and the post-solution “printed accordingly” activity does not change that. The nature of the printing and the model or object being printed is nominal and just as it does not impact the recitation of the abstract idea, it does not amount to applying the abstract idea in a meaningful beyond generally linking it to an intended use or environment. Therefore, when the additional elements of claim 1 
Lastly, the additional elements, both individually and as an ordered combination, do not amount to significantly more than the judicial exception. As discussed under Step 2A.2, the additional element(s) amount to no more than instructions, at a high level of generality, to implement the abstract idea with a general link to a technological environment or field of use. The same analysis applied here at Step 2B. With respect to the insignificant post-solution activity represented by “the 3D model or object being printed accordingly,” the applicant states that:
The 3D printing technology is used for both prototyping and distributed manufacturing with applications in architecture, construction (AEC), industrial design, automotive, aerospace, military, engineering, civil engineering, dental and medical industries, biotech (human tissue replacement), fashion, footwear, jewelry, eyewear, education, geographic information systems, food, and many other fields.
Applicant’s Spec. [0004]. 
This statement by applicant is evidence that 3D printing, at the level of generality recited in the claim, is well-understood, routine, and conventional activity that has been in wide spread, commercial use in a wide variety of fields and industries. Therefore this additional element does not amount to a significant or meaningful limitation on the abstract idea.  Therefore, claim 1 is not patent eligible. Claims 7 and 13 would be analyzed in the same manner as claim 1 and are also ineligible.
Dependent claims 2–4, 8–10, and 14–16 further elaborate on the abstract idea identified in the independent claims by reciting details of the pre-authorization process, which is part of the commercial or legal interaction. There are no new additional elements beyond those analyzed in the independent claims, so the same analysis under Step 2A.2 and Step 2B applies, and these dependent claims are therefore ineligible.

Dependent claims 6, 12, and 18 recite “receive … a royalty or fee in consideration for a pre-authorization for performance of the 3D printing task,” which describes a commercial or financial exchange and is also part of the same abstract idea identified in the independent claims. Additionally, the recitation of “receiving … a royalty or fee in consideration for a task” expressly describes the formation of a contract. Accordingly these dependent claims merely elaborate on abstract ideas under “certain methods of organizing human activity.” There are no new additional elements beyond those analyzed in the independent claims, so the same analysis under Step 2A.2 and Step 2B applies, and these dependent claims are therefore ineligible.
Dependent claims 19, 20, and 21 recite that the authorized version of a model or object includes a design fingerprint. This elaborates on how digital rights are represented within the digital asset, and therefore elaborates on the legal aspects of the commercial interaction, and this is in line with the abstract idea identified in the independent claims. There are no new additional elements beyond those analyzed in the independent claims, so the same analysis under Step 2A.2 and Step 2B applies, and these dependent claims are therefore ineligible.
In summary, the dependent claims considered both individually and as an ordered combination do not provide meaningful limitations to transform the abstract idea into a patent 
Given that the claimed invention predominantly recites features that pertain to the abstract idea rather than to improving a computer, a technology, using a particular machine, or other Step 2A.2 or Step 2B factors that weigh towards eligibility, and does not contain any meaningful ordered combination of additional elements, the claims are rejected under 35 U.S.C. § 101 as being directed to non-statutory subject matter.
Claim Rejections - 35 U.S.C. § 112(a)
The following is a quotation of 35 U.S.C. § 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
Claims 1–21 are rejected under 35 U.S.C. § 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention. 
form the authorized 3D digital model or object at a 3D printing facility based on the received request for a 3D printing task having a 3D design fingerprint based on the design fingerprint encrypted therein, such that ….”
The Examiner has carefully reviewed Applicant’s disclosure and cannot locate sufficient support for instructions that cause a component to form the authorized 3D digital model or object based on the design fingerprint encrypted therein. 
Applicant’s specification does not describe how to “form the authorized 3D digital model or object at a 3D printing facility … based on the design fingerprint encrypted therein.” Because of the claimed phrase “based on,” the claimed “design fingerprint encrypted therein” appears to be an input for an algorithm that achieves “form[ing] the authorized 3D digital model or object” when the algorithm is implemented by a computer, however the disclosure does not disclose an algorithm for “form[ing] the authorized 3D digital model or object at a 3D printing facility … based on the design fingerprint encrypted therein.” Beyond general statements of a desired result (i.e., Spec. [0035] discloses “[a] ‘design fingerprint’ can be employed in an encrypted or hidden manner to prevent unauthorized 3D scanning or printing of an object” (emphasis added)), which, at most, may render the claimed function obvious, the inventor has not shown how the recited “form[ing] the authorized 3D digital model or object” is performed “based on the design fingerprint encrypted therein,” as recited by claim 1. This disclosure is not sufficient because a description that merely renders the invention obvious does not satisfy the written description requirement. Ariad Pharms., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1352 (Fed. Cir. 2010).
Because Applicant’s disclosure, as originally filed, does not convey to an ordinarily skilled artisan that Applicant had possession of the claimed invention, the Examiner concludes 
Dependent claims 2–6 fail to cure this deficiency of independent claim 1 (set forth directly above) and are rejected accordingly.
Claims 7–21 contain language similar to claims 1–6 as discussed in the preceding paragraphs, and for reasons similar to those discussed above, claims 7–21 are also rejected under 35 U.S.C. § 112 as failing to comply with the written description requirement.
Claim Rejections - 35 U.S.C. § 112(b)
The following is a quotation of 35 U.S.C. § 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
Claims 1–21 are rejected under 35 U.S.C. § 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 1 recites the limitation “the 3D digital model type having the 3D design fingerprint encrypted therein” in the last two lines. There is insufficient antecedent basis for this limitation in the claim.
Dependent claims 2–6 fail to cure this deficiency of independent claim 1 (set forth directly above) and are rejected accordingly.
Claims 7–21 contain language similar to claims 1–6 as discussed in the preceding paragraphs, and for reasons similar to those discussed above, claims 7–21 are also rejected under 35 U.S.C. § 112 as failing to particularly point out and distinctly claim the subject matter which the inventor regards as the invention.
Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1–21 are rejected under 35 U.S.C. 103 as being unpatentable over Gimenez (US 2003/0182475 A1), Abeloe (US 2009/0303507 A1), Jazayeri et al. (US 8,854,669 B1), and Kobata et al. (US 2002/0077986 A1).
As per claim 1, Gimenez discloses a computer implemented system for managing digital rights pertaining to printing of a digital model or object, the system including:
a plurality of printing service providers ([0183]); 
a processor-implemented computing device that implements a printing platform in a federated network of printing service providers (fig. 2; [0183]), the platform further comprising: 
a processor-implemented consumer unit (fig. 2, 206; [0170]; [0215] “customer”; [0238] “local computer”); 
a processor-implemented digital rights authorization unit (fig. 2, 203; [0166]; and
a memory ([0166]) storing instructions for the processor-implemented units to act cooperatively to perform operations comprising:
publishing on a user interface, a pre-authorization for printing the digital model or object granted by an owner of digital rights associated with the digital model or object ([0139]–[0140] [0154] [0168] [0172] [0222] [0245]; see also [0149]–[0150]);

a processor-implemented transaction unit;
a database including the plurality of 3D printing service providers;
receiving a request for a 3D printing task, at the user interface, the request including a selection of the pre-authorized 3D digital model or object from a plurality of 3D digital models or objects listed independently of the plurality of 3D service providers;
in response to receiving the request for a 3D printing task, ranking the plurality of 3D printing service providers based on a 3D printing identifier metric, the 3D printing identifier metric including: a 3D printing quality metric; and a 3D digital model type;
listing at the user interface, in response to receiving the request for the 3D printing task at the user interface, the plurality of 3D printing service providers based on the ranking; and
receiving a selection of a preferred 3D printing service provider to form the 3D digital model from the ranked plurality of 3D printing service providers, the selection of the 3D printing service provider to form the 3D digital model being independent of attributes of the 3D digital model or object.
Abeloe teaches receiving a request for a 3D printing task, at a user interface, the request including a selection of a pre-authorized 3D digital model or object from a plurality of 3D digital models or objects listed independently of a plurality of 3D service providers ([0037] “select a wire-frame 3D model” “a user is allowed to access a database with numerous 3D models”; [0038] “accessing the database can be a fee based service” “if previous usage permissions have been granted” “the selected 3D model can be downloaded” “the result is sent to a 3D printer” “at a remote location from the user, for example, at a company or 3D printing kiosk that uses a high-end 3D printer to print a variety of 3D objects commercially”);

Jazayeri teaches:
a database including a plurality of printing service providers (6:51);
in response to receiving the request for a printing task (6:45 “print request”), ranking a plurality of printing service providers based on a printing identifier metric, the printing identifier metric including: a printing quality metric; and a digital model type (6:44–66);
listing at a user interface, in response to receiving the request for the printing task at the user interface, the plurality of printing service providers based on the ranking (6:50–55); and
receiving a selection of a preferred printing service provider to form the digital model from the ranked plurality of printing service providers, the selection of the printing service provider to form the digital model being independent of attributes of the digital model or object (7:10–12).
Therefore, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains, before the effective filing date of the claimed invention, to modify Gimenez/Abeloe to include the service providers in a database, as taught by Jazayeri, and to modify Gimenez/Abeloe to rank and list the ranked providers, as taught by Jazayeri, and to modify Gimenez/Abeloe to receive a selection of a preferred provider, also taught by Jazayeri. 
Gimenez/Abeloe/Jazayeri further teach:
storing or accessing an authorized version of the independently selected 3D digital model or object (at least Gimenez [0155–[0156]), but do not expressly teach the authorized version having a design fingerprint encrypted therein.
Kobata teaches an authorized version having a design fingerprint encrypted therein (fig. 4, 412); and a processor-implemented transaction unit (at least Kobata [0123]).
Therefore, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains, before the effective filing date of the claimed invention, to modify Gimenez/Abeloe/Jazayeri to include the embedded design fingerprint as taught by Kobata in order to control usage rights locally at the destination device (e.g., 3D printing system), and to modify Gimenez/Abeloe/Jazayeri to include the transaction unit in order to effect purchase transactions of the protected content.
Gimenez/Abeloe/Jazayeri/Kobata further teach:
transmitting to the preferred 3D printing service provider, printing instructions, the printing instructions causing a component of the 3D printing service provider to form the authorized 3D digital model or object at a 3D printing facility based on the received request for a 3D printing task (Gimenez, abstract, [0239]; Abeloe [0038]) having a 3D design fingerprint based on the design fingerprint encrypted therein, such that the preferred 3D printing service provider forms the 3D digital model according to the 3D printing quality metric and the 3D digital model type having the 3D design fingerprint encrypted therein (Jazayeri, at least abstract).

As per claim 3, Gimenez/Abeloe/Jazayeri/Kobata further teach the system of claim 1, wherein the pre-authorization for printing the 3D digital model or object is not based on a prior request from a consumer or a 3D printing service provider (at least Gimenez, [0149]–[0150]).
As per claim 4, Gimenez/Abeloe/Jazayeri/Kobata further teach the system of claim 1, wherein the digital rights authorization unit is configured to permit a consumer or a 3D printing service provider to initiate a request for preauthorization to print the 3D object from the owner of digital rights in the 3D object (at least Gimenez, [0149]–[0150]).
As per claim 5, Gimenez/Abeloe/Jazayeri/Kobata further teach the system of claim 1, wherein the digital rights authorization service is configured to receive, from the owner of digital rights associated with the 3D digital model or object, a request to publish the pre-authorization, or receive a tender from at least one of the 313 printing services in the federated network of 3D printing service providers to fulfil the request for the 3D printing task (at least Gimenez [0149]–[0150], [0155]–[0157]).
As per claim 6, Gimenez/Abeloe/Jazayeri/Kobata further teach the system of claim 1, wherein the transaction unit is configured to receive from a consumer or a 3D printing service provider a royalty or fee in consideration for a pre-authorization for performance of the 3D printing task (Kobata [0123]).
.
Response to Arguments
Applicant’s arguments have been fully considered but are moot in view of the new grounds of rejection presented herein. 
Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB C. COPPOLA whose telephone number is (571)270-3922. The examiner can normally be reached on Monday-Friday 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick McAtee can be reached on (571) 272-7575. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JACOB C. COPPOLA/Primary Examiner, Art Unit 3685


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Id. at 55.
        2 Id.
        3 Id. at 56.